FILED
                                   NOT FOR PUBLICATION                      DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                 U .S. C O U R T OF APPE ALS




                                   FOR THE NINTH CIRCUIT



JOSE EFRAIN ORELLANA-MORALES                         No. 08-71146
and ELSA MARINA SANABRIA-
MAGANA,                                              Agency Nos. A070-812-577
                                                                 A070-965-079
                    Petitioners,

  v.                                                 MEMORANDUM **

ERIC H. HOLDER, Jr., Attorney General,*

                    Respondent.



                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                               Submitted December 14, 2010 ***

Before:             GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioners Jose Efrain Orellana-Morales and Elsa Marina Sanabria-Magana,

husband and wife and natives and citizens of El Salvador, petition for review of a


          *
            Eric H. Holder, Jr., is substituted for his predecessor, Michael B.
Mukasey, as Attorney General of the United States. Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board of Immigration Appeals order dismissing their appeal from an immigration

judge’s decision denying their application for asylum, withholding of removal and

protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioners failed to show that Orellana-Morales’s alleged

persecutors were guerillas who targeted him on account of his prior military

service. Mr. Orellana-Morales could not explain why the unidentified men beat

him in his home, other than to suggest they were either former guerillas or an

individual to whom he had sold a car. Ochave v. INS, 254 F.3d 859, 865 (9th Cir.

2001) (“Asylum generally is not available to victims of civil strife, unless they are

singled out on account of a protected ground”); Molina-Morales v. INS, 237 F.3d

1048, 1052 (9th Cir. 2001) (explaining that persecution because of a personal

vendetta is not persecution on account of imputed political opinion).

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioners did not establish a likelihood of torture by, at

the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.


                                           2                                     08-71146